Mr. Justice Holdom delivered the opinion of the court. The controlling questions are largely of fact. The burden of solving the conflict in the evidence and of determining where the preponderance lies and of reconciling any apparent incongruity in the evidence was the province of the jury. There is sufficient evidence in the record to support the finding of the jury, and the trial judge having evidenced his concurrence in the verdict by overruling a motion for a new trial and entering judgment in accord with it, we are not permitted to set such judgment aside unless we can say from all the evidence that the verdict is contrary to its manifest weight. We are unable so to conclude after carefully reading and weighing the evidence in the record. It does seem remarkable that the force of the impact between the car and the buggy resulted in hurling the buggy over the horse so as to practically change the relation of the animal and the vehicle from the positions they occupied immediately before the collision: but in the light of the verdict of the jury we are unable to say that such result was impossible of occurrence. White and the plaintiff so affirm, and the only witness who gives any positive evidence in contradiction is Carp, the conductor, whose point of vantage from which to see the occurrence was not as good as that of the occupants of the buggy; at least we so think and it' is' evident the jury so concluded. Furthermore, the roadway south of the track on which the car was running was in such a bad condition as to make it impracticable if not dangerous to attempt to drive a vehiclé upon it. While there is no serious dispute as to the bad condition of this part of the street, there is some conflict in the evidence as to its being safe to drive upon. This dispute the jury solved in accord with the contention of plaintiff, and we think this fact had a material bearing upon them in their determination of the direction in which the buggy was being driven at the time of the collision. While it is true that plaintiff and Lis two companions were more or less under the influence of intoxicants, yet all the circumstances considered, it is hardly conceivable that the buggy was being-driven to the west in the face of the east-bound car; but more in consonance with reason and sane action, as sworn to by plaintiff and White, that Cox, the driver, desiring to get out of the way of the car following the buggy, was looking for an opportunity, after the west-bound car should have passed, to turn out to the north; for in the situation of the buggy to turn and attempt to cross ahead of the west-bound car, was fraught with apparently more danger than to continue in the path of the cast-bound car. Moreover, the driver had a right to assume that the motorman would do his duty and hold his car in such check that it would not strike the buggy in front of it. We do not, under the proofs in the record, find any justification for holding that Cox, who was driving, was guilty of negligence in not avoiding the collision aside from any question as to whether if he had been negligent, such negligence could, as matter of law, be attributable to plaintiff; consequently plaintiff not being chargeable with negligence, and the verdict being supported by the proofs, the judgment must be affirmed unless there are errors in the ruling of the court on the evidence or in its instructions to the jury, or the award of damages is excessive. It is complained that the court erred in sustaining the objection of plaintiff’s counsel to the admission in evidence of an ordinance of the city of Chicago requiring vehicles to carry a light after six o’clock in the evening until the break of day in the morning. The objection was rightfully sustained. Defendant did not plead the ordinance and it was therefore not admissible against objection. I. C. R. R. Co. v. Ashline, 171 Ill. 313. We find no harmful rulings upon the admission of evidence and no infringement or curtailing of the rights of defendant in cross-examination. There was no abuse of the necessarily wide discretion vested by law in the trial judge in determining the scope and limitation of cross-examination. C. R. I. & P. Ry. Co. v. Rathburn, 190 ibid. 572; Birmingham Fire Ins. Co. v. Pulver, 126 ibid. 329. We see no impropriety in allowing the operating-surgeon to testify that if the flow of blood from the rupture of an artery in plaintiff’s head had not been arrested he would have died. It cannot be fairly said to have affected the assessment of damages, for the plaintiff did not die, but survived his injuries, and the suit is for compensation for such injuries. It was not error to admit any evidence which tended to establish the nature of such injuries, whether serious or not. A careful examination of all the instructions given to the jury convinces us that the jury were sufficiently and accurately instructed as to every essential feature of the law of the case applicable to the fact in evidence to enable the jury to correctly apply the law to the facts in arriving at a verdict. No material right of defendant was affected to its detriment in the refusal of instructions tendered or in the modification of one given. The damages are not excessive in our judgment. The jury we think acted with great moderation in their assessment. Plaintiff’s injuries are severe and permanent in character as well as painful. We cannot, notwithstanding learned medical expert testimony to the contrary, belive that an injury to the skull necessitating the surgical removal of a portion of it and the installing of an artificial protection to cover a part of the brain, is anything but an injury of the most serious character, rendering the life of the victim, as the evidence in this record substantiates, one of nervous fear and discomfort. The cause -has been fairly tried and the legal rights of the defendant amply protected. The judgment of the Superior Court does justice between the parties and is therefore affirmed. Affirmed.